t c memo united_states tax_court nathan t olpin petitioner v commissioner of internal revenue respondent docket no filed date w kevin jackson for petitioner pamela j sewell for respondent memorandum opinion dean special_trial_judge this case is before us on petitioner's motion for summary_judgment and respondent's cross-- motion for summary_judgment filed pursuant to rule unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax based on a finding that petitioner had not filed a valid federal_income_tax return and that petitioner's proper filing_status was married_filing_separately petitioner resided in salt lake city utah at the time he filed his petition petitioner moves for summary_judgment in his favor arguing that as a matter of law he filed a valid joint federal_income_tax return with his former spouse and that he is entitled to joint filing_status respondent initially objected to petitioner's motion arguing that there was a genuine issue of fact regarding the intent of petitioner's former spouse to file a joint_return both parties agreed however during a subsequent conference call with the court that there are no genuine issues of material fact with respect to the issue of whether petitioner filed a valid federal_income_tax return respondent filed a cross-motion for summary_judgment focusing on the reguirements of a valid_return the sole issue presented for summary_judgment is whether petitioner filed a valid federal_income_tax return although there has been no stipulation of facts we set forth a summary of facts relevant to our discussion which from the pleadings affidavits and the parties’ memoranda in support of their motions do not appear to be in dispute we treat these facts as true only for purpose of ruling on the motions background petitioner and his former spouse susan olpin now known as susan stroup but hereafter referred to as mrs olpin were legally married throughout and were divorced on date petitioner and mrs olpin filed and obtained two extensions of time to file their return on date a form_1040 was sent to the internal_revenue_service irs which petitioner argues is a joint federal_income_tax return the purported return the purported return was not signed by either petitioner or mrs olpin but was signed by their tax preparer respondent initially processed the purported return as a joint federal_income_tax return for petitioner and mrs olpin for the tax_year and petitioner made payments totaling dollar_figure to satisfy the liability reflected on the purported return ' respondent's answer to petitioner's petition admitted petitioner's allegation that he and his ex-wife obtained an extension for filing for the tax_year on form_4868 and an additional extension by filing form_2688 although respondent denied this allegation in his response to petitioner's motion for summary_judgment respondent has not sought to amend his answer admitting this fact and respondent's memorandum in support of respondent's motion for summary_judgment acknowledges that time extensions were requested by petitioner and granted by the irs see rule sec_36 sec_41 the irs' tax account transcripts for the tax_year originally recorded the receipt of the purported return as the filing of a joint income_tax return by petitioner and mrs olpin the irs however on or about date reversed its original processing of the purported return to reflect that a valid_return was not filed by petitioner although mrs olpin stated in a sworn affidavit that in she intended to file a joint income_tax return with petitioner for tax_year mrs olpin signed and filed an individual federal_income_tax return with a filing_status of married_filing_separately for tax_year on or about date in her affidavit mrs olpin explained that during the course of a chapter bankruptcy proceeding that she initiated the irs filed a proof_of_claim asserting a tax_liability for the tax_year mrs olpin further explained that the proof_of_claim was based upon unreported income for nathan olpin and upon an unsigned joint tax_return for the year in issue mrs olpin's affidavit also stated that because she had no independent knowledge of petitioner's income and had not seen the unsigned tax_return she signed and filed a separate individual federal_income_tax return at the suggestion of the irs petitioner nevertheless contends that he and mrs olpin filed a valid joint federal_income_tax return for the tax_year he argues that the subsequent filing of a separate federal_income_tax return by mrs olpin was not valid because mrs olpin had already filed a joint_return with petitioner according to petitioner mrs olpin was unlawfully advised to file the tax_return during the bankruptcy proceeding on the basis of these contentions petitioner concludes that no adjustments may be properly made to his filing_status for the tax_year petitioner agrees that all issues turn on whether he filed a valid federal_income_tax return respondent argues that summary_judgment in favor of the ir sec_1s appropriate because there are no genuine issues of material fact with respect to whether petitioner filed a valid federal_income_tax return and that as a matter of law petitioner did not file a valid_return discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 90_tc_678 a motion for summary_judgment 1s appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of showing that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party see 95_tc_594 the existence of any reasonable doubt as to a material fact will result in denial of the motion for summary_judgment see 63_tc_18 a fact is material if it 'tends to resolve any of the issues that have been properly raised by the parties ' 106_tc_343 quoting 10a wright et al federal practice and procedure civil sec pincite 2d ed where both parties move for summary_judgment each motion must be examined to determine whether it has been established that there is no genuine issue as to any material fact and that a decision may be entered as a matter of law see 82_tc_630 affd 804_f2d_553 9th cir we agree with the parties that there are no material facts at issue with regard to whether petitioner filed a valid federal_income_tax return having determined that this is a proper case for summary_judgment we focus on the legal requirements of what constitutes a federal_income_tax return sec_6011 provides that any person made liable for any_tax shall make a return according to the forms and regulations prescribed by the secretary a return required to be filed shall contain or be verified by a written declaration that it 1s made under the penalties of perjury sec_6065 sec_6061 provides the general_rule that any return statement or other document required to be made under any provision of the internal revenue laws or regulations shall be signed in accordance with forms or regulations prescribed by the secretary the regulations promulgated under sec_6061 require that each individual shall sign the income_tax return required to be made by him except that the return may be signed for the taxpayer by an agent who is duly authorized in accordance with paragraph a or b of sec_1_6012-1 to make such return sec_1_6061-1 income_tax regs the signature of petitioner's tax preparer does not qualify nor does petitioner suggest that it qualifies as the signature of a duly authorized agent as described by the regulations the law is well settled that a form_1040 that is not duly signed and verified under penalties of perjury does not constitute a valid federal_income_tax return see 113_tc_125 72_tc_818 65_tc_68 affd without published opinion 559_f2d_1207 3d cir 52_tc_986 revd on other grounds 444_f2d_770 3d cir 31_tc_690 affd 295_f2d_336 5th cir 28_tc_338 petitioner acknowledges the traditional general_rule requiring signatures on tax returns but contends that the unsigned form sent to the irs for tax_year is a valid_return because both he and his former spouse intended to file a joint_return and they inadvertently failed to sign the purported return petitioner relies on two arguments recent federal_law has eliminated the manual signature requirement and the facts of this case fall within an exception to the general_rule requiring tax returns to be signed ’ petitioner also suggests that the irs is required to abide by its initial processing of the purported return as the joint_return of petitioner and mrs olpin the irs' processing of the purported return and its acceptance of petitioner's payments of the tax_liability reflected on the form however can not cure the absence of a signature see 281_us_245 finding that no irs officer had the power to override the requirement that a tax_return be signed for purposes of the statute_of_limitations 52_tc_986 revd on other issues 444_f2d_770 3d cir smart v commissioner tcmemo_1987_279 although there is a case suggesting that the actions of the irs may constitute acceptance of an unsigned return the present case is distinguishable in 614_f2d_1263 10th cir vacated and remanded 465_us_1001 the court_of_appeals for the tenth circuit determined that the irs in relying on unsigned amended tax returns to convict taxpayers of willfully filing fraudulent_returns and to determine additional taxes due had accepted the amended returns and could no longer argue that there was no limitation period for assessment of tax shown on the original continued petitioner asserts that in recent years the manual signature requirement has become more relaxed and that sec_6061 eliminates the requirement petitioner cites no authority to support his contention that the law is becoming more relaxed regarding the signing and verification of tax returns as evidenced by our recent ruling in elliott v commissioner supra failure to satisfy the signature requirement remains fatal to the validity of a return furthermore sec_6061 has not eliminated the requirement assuming arguendo that sec_6061 pertains to a notice_of_deficiency filed on date for the taxable_year it is clear on the face of the statute that it applies only to continued returns on remand the court_of_appeals did not address the issue of whether the irs' treatment of an unsigned tax form could constitute acceptance see 738_f2d_354 10th cir in contrast to the situation in dowell where the commissioner did not challenge the efficacy of the amended returns except with respect to the statute_of_limitations issue the commissioner in the instant case determined that the form filed by petitioner is not a return sec_6061 was enacted as part of the internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_685 effective on date it is not clear for what taxable years the statute authorizes the secretary to waive signature requirements for electronic filings the legislative_history suggests that the authority may apply only to taxable years beginning after date see s rept the provision requires the secretary to establish procedures to the extent practicable to receive all forms electronically for taxable periods beginning after date -- - electronic filings sec_6061 titled electronic signatures provides that the secretary shall develop procedures for the acceptance of signatures in digital or other electronic form it authorizes the secretary to waive the requirement of a signature until such procedures are in place sec_6061 b a if there were any doubt however as to the application of the statute it is clear from its legislative_history that sec_6061 was promulgated to promote paperless electronic_filing by eliminating the need to file a paper form with a manual signature in addition to the electronic_filing see s rept furthermore even if sec_6061 did authorize the secretary to waive the signature requirement for any_tax return the language of the statute is discretionary and does not require such a waiver petitioner's second argument that the purported return is a valid federal_income_tax return because he and his former spouse intended it to be their joint_return at the time of filing also is without merit we have long held that if an income_tax return is intended by both spouses as a joint_return the absence of the signature of one spouse does not prevent their intention from being realized 56_tc_1 emphasis added see ebeling v commissioner tcmemo_1994_277 affd without published opinion 76_f3d_385 9th cir hammann v commissioner tcmemo_1987_260 we thus have carved out an exception to the general_rule that a tax_return must be signed by both spouses in order for the return to constitute a joint_return if one spouse has signed the return and if the nonsigning spouse intended the return to be a joint_return it does not follow that in the absence of both spouses' signatures on a joint_return a valid tax_return has been filed merely because the couple intended the form to be their joint_return taxpayers may not circumvent the signature requirement simply by attempting to elect to file a joint_return accordingly petitioner and mrs olpin's intent to file a joint tax_return has no bearing on whether they actually filed a valid_return as a matter of law we find that petitioner did not file a valid federal_income_tax return and must compute his tax on the basis of a married individual filing separately respondent thus is entitled to a grant of summary_judgment we have carefully considered all arguments made by petitioner and find them either irrelevant or without merit to the extent they are not specifically addressed herein to reflect the foregoing an appropriate order and decision will be entered
